Citation Nr: 1222875	
Decision Date: 06/29/12    Archive Date: 07/10/12

DOCKET NO.  07-32 994	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an initial rating greater than 10 percent for service-connected maxillary sinusitis.

2.  Entitlement to an initial compensable rating for service-connected laryngitis.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for Veterans Affairs


ATTORNEY FOR THE BOARD

S.K.C. Boyce, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1973 to October 1975.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, which, following the Board's April 2006 grant of service connection for sinusitis and laryngitis, assigned a 10 percent rating for maxillary sinusitis, effective July 30, 1997, and a noncompensable rating for laryngitis, effective July 30, 1997.

In September 2011, the Board remanded the matter to the RO for the purpose of obtaining additional evidence and providing the Veteran with a VA examination.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.

The Veteran contends that he is entitled to higher ratings for his service-connected maxillary sinusitis and laryngitis.  In September 2011, the Board remanded the Veteran's claims and directed the AMC to schedule the Veteran for an additional VA examination, as the examination report obtained in May 2008 was not sufficient upon which to base a decision with regard to this claim.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  

Therefore, pursuant to the Board's Remand order, the Veteran was provided with an additional VA examination in December 2011.  Upon examination, the Veteran had a clear air-way with no watery or purulent discharge.  His septum was in midline.  His throat was unremarkable and there was no otopharyngeal pathology.  His vocal cords were normal with no evidence of polyps or nodes.  There was no present voice disturbance and past voice disturbance was attributed to the Veteran's gastroesophageal reflux.  A barium swallow and paranasal sinus x-rays were ordered and were completed in December 2011.  Following review of these studies, the examiner completed an addendum in February 2012 and found that x-rays showed bilateral maxillary and ethmoidal mucosal thickening of moderate degree and possible mild frontal mucosal thickening.  An esophagogram showed an adequate swallowing mechanism and gastroesophageal reflux and a sliding hiatal hernia were diagnosed.  The examiner noted that the Veteran had no incapacitating episodes due to sinusitis, but did have non-incapacitating episodes characterized by headaches, pain, purulent discharge, or crusting due to chronic maxillary sinusitis.  There was no history of surgeries for sinusitis.  The examiner found that there were episodes of hoarseness, but no inflammation of vocal cords, nodules, or polyps, and no pre-malignant changes.  The examiner also provided unrequested etiological opinions with regard to the Veteran's service-connected disabilities.

Review of the September 2011 Remand directives shows that the examiner did not provide the Board with all of the requested data such that the report does not contain sufficient detail to rate either the Veteran's chronic maxillary sinusitis or laryngitis.  Therefore, the matter must be remanded so that a supplemental examination report can be obtained with the requested data.  Stegall v. West, 11 Vet. App. 268, 270-71 (1998); see also 38 C.F.R. §§ 4.1, 4.2; Barr, 21 Vet. App. at 312; Stefl, 21 Vet. App. at 123.  Specifically, the examiner did not determine the number of non-incapacitating episodes of sinusitis experienced by the Veteran pursuant to the rating criteria under 38 C.F.R. § 4.97, Diagnostic Code 6514, nor whether the Veteran's laryngitis is productive of submucous infiltration.

On remand, the Veteran should also be given an additional opportunity to identify all sources of medical treatment for his service-connected conditions and to either submit these records to the RO/AMC or furnish signed authorizations for release of these private medical records to the VA.  See 38 C.F.R. § 3.159(c)(1).  As noted in the Board's September 2011 remand, the Veteran has previously submitted selected private medical records from Bioimagenes Medicas, Dr. Miguel A. LaSalle, Dr. Carlos J. Cedo, Dr. Sara I. Perez Rodriguez, and Dr. Jorge Carrera, and he should specifically be asked to provide authorization forms or submit all relevant records on his own behalf for these providers.  See id.  

The Veteran is advised that the duty to assist is a two-way street.  If a Veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the relevant evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Thus, the Veteran must assist in obtaining these records by either submitting the completed release forms for VA to request them or by submitting them himself. 

Lastly, an effort should be made to obtain any additional VA treatment records for the Veteran showing treatment for sinusitis or laryngitis, dated since April 2011.

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain a complete copy of the Veteran's treatment records for sinusitis and laryngitis from the VA Medical Center in San Juan, the Commonwealth of Puerto Rico, dated since April 2011.

2.  Ask the Veteran to identify all medical care providers that have treated him for sinusitis and laryngitis and to furnish signed authorizations for release for any non-VA sources identified.  The Veteran should be asked to submit all relevant records that he has in his possession.  Make arrangements to obtain all records that are adequately identified and for which signed authorizations have been obtained, to include the records from Bioimagenes Medicas, Dr. Miguel A. LaSalle, Dr. Carlos J. Cedo, Dr. Sara I. Perez Rodriguez, and Dr. Jorge Carrera.  

3.  Following completion of the above development, an additional addendum must be obtained from the same examiner who completed the December 2011 examination report and February 2012 addendum, if possible.  If the same examiner is not available, a different examiner should be asked to review the claims folder and provide the requested opinion.  The claims folder and a copy of this remand must be made available to the physician for review.  

The examiner should explicitly make the following determinations:

(a) The February 2012 addendum states that the Veteran has experienced non-incapacitating episodes characterized by headaches, pain, purulent discharge or crusting are caused by the Veteran's chronic maxillary sinusitis.  However, although requested in the Board's September 2011 Remand order, the examiner did not state how many non-incapacitating episodes characterized by headaches, pain, purulent discharge or crusting, caused by the Veteran's chronic maxillary sinusitis, the Veteran has experienced per year during the appellate period, i.e. since July 30, 1997.  

Therefore, please specifically determine whether, since July 30, 1997, the has Veteran experienced (i) near-constant sinusitis characterized by headaches, pain, and purulent discharge or crusting, (ii) more than six non-incapacitating episodes characterized by headaches, pain, purulent discharge or crusting per year, (iii) three to six non-incapacitating episodes characterized by headaches, pain, purulent discharge or crusting per year, or (iv) less than three non-incapacitating episodes characterized by headaches, pain, purulent discharge or crusting per year.

In making this determination, the examiner must consider both the medical evidence of record and the history provided by the Veteran.

(b)  With regard to the Veteran's laryngitis, indicate whether the Veteran suffers from submucous infiltration.  This information was requested in the Board's September 2011 Remand order, but was not provided in the December 2011 examination report or February 2012 addendum.

(c) In the February 2012 addendum, the examiner determined that the Veteran's hoarseness was due to his GERD and not a result of his active duty.  In April 2006, the Board issued a decision granting service connection for laryngitis on the basis that the Veteran began having symptoms of laryngitis during a period of active duty for training (ACDUTRA) in June 1997.  If the examiner has determined that the Veteran's current symptoms of hoarseness are not related to the symptoms of chronic laryngitis experienced in June 1997, the examiner must provide a complete rationale for that opinion.  

While the examiner may determine whether or not current symptoms are manifestations of the Veteran's service-connected sinusitis and/or laryngitis, as described above, the Veteran is already service-connected for laryngitis and sinusitis as the basis that both disabilities had their onset during service.  Therefore, the examiner need not provide opinions as to whether or not the Veteran's sinusitis and/or laryngitis are related to his active military service. 

4.  Review the medical examination report obtained to ensure that the remand directives have been accomplished, and return the case to the examiner if all questions posed are not answered.  

5.  Finally, readjudicate the claims on appeal.  If any claim remains denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


